--------------------------------------------------------------------------------

 
Exhibit 10.4
Cenveo Logo [cenveo-logo.jpg]
Cenveo, Inc.
One Canterbury Green
201 Broad Street, 6th Floor
Stamford, CT 06901
(203) 595-3000
Fax (203) 595-3074


November 6, 2007


Mr. Robert G. Burton
170 Clapboard Ridge Road
Greenwich, Connecticut 06831


RE:  Cenveo, Inc. (the “Company”)


Dear Bob:


Reference is made to the employment agreement dated October 27, 2005 between you
and the Company, as amended on November 8, 2006 (as amended, the “Employment
Agreement”).  This letter agreement (the “Amendment”) will serve to amend the
Employment Agreement in the following respects, effective as of the date of this
letter.  (Capitalized terms not defined in this Amendment will have the same
meaning as in the Employment Agreement.)


1.  The first sentence of Section 2(a) (“Base Salary”) of the Employment
Agreement is amended to increase the rate of your annual Base Salary by
replacing the amount “$1,000,001” with the amount “$1,100,000.”


2.  Section 5(a) of the Employment Agreement is amended to provide that you will
from and after any termination of your employment be entitled to receive under
the Company’s insured medical plan or, if such plan is self-insured, through the
purchase of insurance, medical coverage that is no less favorable than the
medical coverage provided from time to time to the Company’s senior management
employees.  The cost to you for such coverage shall be no greater than 100% of
the premium cost for medical insurance coverage provided by the Company to its
active senior management employees.


3.  Section 5(c) of the Employment Agreement is amended to provide that if the
Company terminates your employment without Cause or if you terminate your
employment for Good Reason, you will immediately vest in all outstanding stock
options or other equity grants issued to you as of the date of your termination
(it is acknowledged by the Company that some but not all of the awards
evidencing your outstanding stock options and other equity grants have provided
for such vesting prior to amending the Employment Agreement pursuant to this
sentence).




 
 

--------------------------------------------------------------------------------

 
 
The Employment Agreement otherwise remains in full force and effect.  This
amendment may be executed in two or more counterparts, each of which will
constitute an original, and all of which together will constitute one and the
same.


If the foregoing terms and conditions are acceptable and agreed to by you,
please sign the line provided below to signify such acceptance and agreement and
return the executed copy to the undersigned.


 
 
CENVEO, INC.
 
 
By: /s/ Patrice M. Daniels
Name: Patrice M. Daniels
Title:  Director & Chairperson of the
           Compensation Committee





Accepted and Agreed this
6th day of November, 2007.




/s/ Robert G. Burton, Sr.
Robert G. Burton, Sr.
 
 
-2-
 